DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 112


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an image acquisition unit…;, an image analysis unit …; a storage unit …; and a control unit…” i.e., Fig. 1 disclose pose recognition device 100 according to the one embodiment includes an image acquisition unit 110, an image analysis unit 120, a storage unit 130, a control unit 140, and an output unit 150 where the image acquisition unit 110 acquires an image of a body part that is a target for pose recognition. The image acquisition unit 110 includes a camera capturing the real world. In this case, the image acquisition unit 110 may directly generate, by utilizing the camera, the image of the body part that is the target for the pose recognition. Otherwise, the image acquisition unit 110 may include a communication interface capable of receiving information from a separate camera from the pose recognition device 100. In this case, image information on the body part that is the target for the pose recognition is generated by the separate camera, and the image acquisition unit 110 may acquire the image information on the body part that is the target for the pose recognition received through the communication interface (Para 13-14 and fig. 1).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant in independent claims 1, 4 and 5 is claiming “acquiring second position information on the remaining portion of the body part according to a calculation based on anatomical characteristics of the three-dimensional skeleton model” but does not 
	Dependent claims does not overcome the deficiency of the independent claim as a whole. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1,  4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20140114741A in view of Kim et al. Pub. No. US 20100238168 A1
	Regarding Claim 1,  KR20140114741A teaches a method for recognizing a pose performed (Page 3 L 33, pose of the human body where pose may include pose of legs crossed and an upward pose with arms) by a pose recognition device (Page 5 Line 27 and Fig. 2, Pose estimation apparatus 200 corresponding to Fig. 1 Unit 120) the method comprising:
	acquiring (Page 5 L 32, and Page 6 L 10-24, the image acquisition unit 210 may acquire a depth image including a human body object i.e., acquiring first position information based on analyzing an image on the body part) first position information on a portion and remaining portion of a body part which is a target of pose recognition based on analyzing an image of the body part (The body part feature detection unit 220 can extract a human body object i.e., first position information on a portion from the depth image collected by the image collection unit 210 and detect at least one candidate body part and feature of the human body object from the extracted human body object i.e., remaining portion of a body part which is a target of pose recognition based on analyzing an image of the body part); and 
	recognizing the pose of the body part based on the first position information and the second position information (Fig. 5a-5D and Page 6 L 23-37, The pose determining unit 240 assembles the body part i.e., recognizing the pose of the body part estimation performed by the body part estimating unit 230 into at least one pose assumption and calculates the pose estimation based on the evaluation criterion for the pose i.e., based on the first position information and the second position information).

	inputting the first position information on the remaining portion into a three-dimensional skeleton model, the three-dimensional skeleton model capable of expressing physical joint movements by imitating a skeleton of a body;
	acquiring second position information on the remaining portion of the body part according to a calculation based on anatomical characteristics of the three-dimensional skeleton model; and 
	wherein the recognizing the pose of the body part includes,
	modifying the first position information and the second position information on a portion, of the remaining portion, where the first position information and the second position information are different, based on interpolation of the first position information and the second position information.
	However, in the same field of endeavor, 
	inputting the first position information (Fig. 2 and Para 41 and 42, one image sensor and one motion sensor may collect image data and motion data of the user) on the remaining portion into a three-dimensional skeleton model (Para 54 and fig. 4, generate the 3D skeleton model of the entire body of the user), the three-dimensional skeleton model capable of expressing physical joint movements by imitating a skeleton of a body (Para 28, apparatus 100 may generate a three-dimensional (3D) skeleton model of an entire body of a user i.e., the three-dimensional skeleton model using image data for the user and motion data for the user, and then sense an entire body of the user through the generated 3D skeleton model, thereby obtaining trajectory of motions of the user);

	wherein the recognizing the pose of the body part (Fig. 6 and Para 62,  3D skeleton model using image data based on motion data according to example embodiments. Specifically, in FIG. 6, a process of referencing the image data when generating the 3D skeleton model with respect to the motion data) includes,
	modifying the first position information (Fig. 6 Unit 602) and the second position information (fig. 6 Unit 604) on a portion, of the remaining portion(Para 64,  a joint 602 corresponding to a position of the motion sensor 108. The motion data may include six axes information (position and orientation) or three axes (orientation or position), with respect to the joint 602), where the first position information and the second position information are different (Para 66, the apparatus 100 may calculate a two-dimensional (2D) distance between a position (position of the joint 602) of the motion sensor 108 and the solution 603-3. Also, when a silhouette collected from multiple image sensors is used, the apparatus 100 may calculate a 3D distance between a position (position of 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of KR20140114741A with the method of Kim so as to improve accuracy of the 3D skeleton model by means of an optimum solution having a minimum error (See Kim Para 67).
	Regarding Claim 4, it has been rejected for the same reasons as claim 1 and further KR20140114741 teaches a non-transitory computer-readable storage medium including computer executable instructions, wherein the instructions, when executed by a processor (Page 11 Line 1-9 teaches computer readable storage medium when executed by a processor).
	Regarding Claim 5, it has been rejected for the same reasons as claim 1.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming all rejection/objections cited above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the first position information is acquired based on similarity between the image of the body part and predetermined reference information, and wherein the recognizing the pose of the body . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Black et al. Patent No. US 10679046 B1 - Machine learning systems and methods of estimating body shape from images
Sullivan et al. Pub. No. US 20160012598 A1 - VISUAL AND PHYSICAL MOTION SENSING FOR THREE-DIMENSIONAL MOTION CAPTURE
Utsunomiya et al. Pub. No. US 20150310629 A1 - MOTION INFORMATION PROCESSING DEVICE
Lee et al. Pub. No. US 20150279053 A1 - SYSTEM AND METHOD FOR MOTION ESTIMATION
Shiozaki et al. Pub. No. US 20150036879 A1 - POSTURE ESTIMATING APPARATUS, POSTURE ESTIMATING METHOD AND STORING MEDIUM
Guigues et al. Pub. No. US 20140334670 A1 - Three-Dimensional Object Modelling Fitting &amp; Tracking

Hyung et al. Pub. No. US 20130238295 A1 - METHOD AND APPARATUS FOR POSE RECOGNITION
Tanabiki et al. Pub. No. US 20130230211 A1 - POSTURE ESTIMATION DEVICE AND POSTURE ESTIMATION METHOD
Real-Time Human Pose Recognition in Parts from Single Depth Images – 2011
3D Reconstruction of Freely Moving Persons for Re-Identification with a Depth Sensor – 2014
Knowledge-based extraction of control skeletons for animation – 2007
Space-Time Representation of People Based on 3D Skeletal Data: A Review – 2017
Normative 3D opto-electronic stereophotogrammetric posture and spine morphology data in young healthy adult population – 2017
A Layered Approach for Robust Spatial Virtual Human Pose Reconstruction Using a Still Image - 2016
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647